DETAILED ACTION
This is in response to the application filed on 09/30/2019 in which claims 1-20 are preserved for examination; of which claims 1, 14, and 20 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/31/2020 and 02/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11, 14-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-16 of copending Application No. 16/587,372 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current application
copending Application No. 16/587,372
1. A method for storing data, comprising: identifying, by a data processor and using aggregated data protection domain (DPD) information for a plurality of node, a first node and a second node; and issuing, by the data processor, a first request to store data to a first node and a second request to store the data to a second node. 
2. The method of claim 1, further comprising: receiving, by the data processor, node-specific DPD information from the first node, generating the aggregated DPD information using the node-specific DPD information. 

1. A method for storing data, comprising: receiving, by a node, a request to store data; and initiating storage of data associated with the request using node-specific data protection domain (DPD) information. 
4. The method of claim 1, further comprising: publishing, by the node, the node-specific DPD information to at least one external entity. 
5. The method of claim 4, wherein the external entity is at least one selected from a group consisting of a second node and a data processor, wherein the data processor is configured to directly communicate with the node and the second node. 

14. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for storing data, a method comprising: identifying, by a data processor and using aggregated data protection doamin (DPD) information for a plurality of node, a first node and a second node; and issuing, by the data processor, a first request to store 
15. The non-transitory computer readable medium of 14, wherein the method further comprises: receiving, by the data processor, node-specific DPD information from the first node, generating the aggregated DPD information using the node-specific DPD information. 


4. The method of claim 1, further comprising: publishing, by the node, the node-specific DPD information to at least one external entity. 



Claims 9-16



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al., US 7,120,690 (Krishnan, hereafter).
Regarding claim 1,
Krishnan discloses a method for storing data, comprising: 
identifying, by a data processor and using aggregated data protection domain (DPD) information for a plurality of node, a first node and a second node (Note that the Examiner interprets “aggregated data protection domain (DPD)” as 
See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 1-4B, identifying a plurality of nodes (first and second nodes) using a directory database (DBD) containing information of nodes connected to a corresponding node reading on the limitation of “aggregated data protection domain (DPD)”); and 
issuing, by the data processor, a first request to store data to a first node and a second request to store the data to a second node (See Krishnan: at least col. 9, lines 1-67 and Fig. 1-4B, storing data in the plurality of nodes (first and second nodes)).  
Regarding claim 2,
Krishnan discloses receiving, by the data processor, node-specific DPD information from the first node, generating the aggregated DPD information using the node-specific DPD information (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 1-4B).  
Regarding claim 3,
Krishnan discloses wherein the node-specific DPD information comprises immediate neighbor information of at least one immediate neighbor  (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 1-4B, DBD contains information of nodes that are directly connected to a receiving node as illustrated in Fig. 4A-B).  
Regarding claim 4,
 wherein the at least one immediate neighbor is a third node, wherein the immediate neighbor information specifies a communication interface on the node that is directly connected to the third node (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 3-4B).  
Regarding claim 5,
Krishnan discloses wherein the immediate neighbor information further specifies a name of the third node and a communication address of the third node  (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 3-4B, a third node and IP address).  
Regarding claim 8,
Krishnan discloses wherein the first node is not an immediate neighbor of the second node (See Krishnan: at least Fig. 3-4B).   
Regarding claim 9,
Krishnan discloses wherein the first node is a member of a first data protection group (DPG); wherein the second node is a member of a second DPG; wherein the first DPG and the second DPG do not have any common members (See Krishnan: at least Fig. 3-4B showing multiple groups/domains with a group of nodes wherein the nodes are not common members the groups/domains. One of the node (i.e. first node) could be located in the first group/domain and another node (i.e. second node) could be located in a second group/domain).     
Regarding claim 10,
Krishnan discloses wherein the first node is connected to other members of the first DPG using a single-chain configuration (See Krishnan: at least Fig. 3 and .   
Regarding claim 11,
Krishnan discloses wherein the first node is connected to other members of the DPG using a dual-chain configuration (See Krishnan: at least Fig. 4A, domain 402).    
Regarding claims 14-16,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.
Regarding claims 19,
the scopes of the claims are substantially the same as claims 9-11, respectively, and are rejected on the same basis as set forth for the rejections of claims 9-11, respectively.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., US 7,120690 in view of Feng, US 2012/0036394.

Although Krishnan discloses a first, a second, and a third node, and DDB information and an event that a node might fails, Krishnan does not explicitly teach in response a request: receiving a failure notification from a node, 58PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/039500US; 115531.01identifying, in response to the failure notification, another node; issuing another request to store the data to the other node.  
On the other hand, Feng discloses in response to receiving a obtaining a notification that a data node fails, storing specified data to another (i.e. a third) data node (See Feng: at least para 36-37 and Fig. 1). 
Krishnan and Feng are from the same field of distributed storage system. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Krishnan with Feng’s teaching in order to in response the first request: receive, by the data processor, a failure notification from the first node, 58PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/039500US; 115531.01 identify, in response to the failure notification and using the aggregated DPD information, a third node; issue a third request to store the data to the third node, with reasonable expectation of success. The motivation for doing so would have been to improve data recovery and prevent data loss. 
Regarding claim 7,
the combination of Krishnan and Feng discloses wherein the first node is a member of a first data protection group (DPG); wherein the third node is a member of a second DPG; wherein the first DPG and the second DPG do not have any common members (See Krishnan: at least Fig.3-4A).  
Regarding claims 17 and 18,
.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Krishnan et al., US 7,120,690 in view of Foster, US 2014/0143220.
Regarding claim 12,
Although Krishnan discloses wherein the first node, the second node, and the third node are members of a data protection group (DPG) (See Krishnan: at least Fig. 3 and 4A), Krishnan does not explicitly teach dividing the data into a plurality of chunks; initiates storage of a first portion of the plurality of chunks on the first node; initiates storage of a second portion of the plurality of chunks on a third node; and59PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/039500US; 115531.01initiates storage of a third portion of the plurality of chunks on a fourth node.  
On the other hand, Foster discloses a first device/node divides an initial file into a plurality of portions and storing subsets of the plurality of portions to a plurality of nodes (i.e. second, third and forth nodes) (See Foster at least para 10 and 30). 
Krishnan and Foster are from the same field of distributed storage system. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Krishnan with Foster’s teaching in order to the first node in response to receiving the first request: divides the data into a plurality of chunks; initiates storage of a first portion of the plurality of chunks on the first node; initiates storage of a second portion of the plurality of chunks on a third node; and 59PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/039500US; 115531.01 initiates storage of a third portion of the plurality of chunks on a fourth node, wherein the first node, the second node, and the third node are members of a data protection group (DPG), with reasonable expectation of success. The motivation for doing so would have been to improve the speed of accessing data utilizing concurrency and balancing I/O load across multiple nodes.
Regarding claim 13,
the combination of Krishnan and Foster discloses wherein the second portion of the plurality of chunks is selected from the plurality of chunks using a round-robin selection scheme (See Foster at least para 30).  

Regarding claim 20,
Krishnan discloses a system, comprising: 
a data processor comprising: memory, comprising: aggregated data protection domain (DPD) information for a plurality of node (See Krishnan: at least col. 8, line 63 to col. 9, line 36, col. 29, lines 5-37, and Fig. 1-4B); and 
instructions which when executed by the processor, enable the node to perform a method, the method comprising: identifying using the aggregated DPD information, a first node and a second node (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 1-4B, identifying a plurality of nodes (first and second nodes) using a directory database (DBD) containing information of nodes connected to a corresponding node reading on the limitation of “aggregated data protection domain (DPD)”); and 
issuing, a first request to store data to a first node and a second request to store the data to a second node  (See Krishnan: at least col. 9, lines 1-67 and Fig. 1-4B, storing data in the plurality of nodes (first and second nodes)); 
the first node comprising: a first communication interface connected to a third node and a second communication interface connected to a fourth node, wherein the node, the third node, and the fourth node are members of a data protection group (DPG) (See Krishnan: at least Fig. 1-4B, a first node (e.g. master node) is connected to a plurality of nodes in a domain and other domains).
Although Krishnan discloses wherein the first node, the second node, and the third node are members of a data protection group (DPG) (See Krishnan: at least Fig. 3 and 4A), Krishnan does not explicitly teach dividing the data into a plurality of chunks; initiating storage of a first portion of the plurality of chunks on the first node; initiates storage of a second portion of the plurality of chunks on the third node; and initiates storage of a third portion of the plurality of chunks on the fourth node. 
On the other hand, Foster discloses a first device/node divides an initial file into a plurality of portions and storing subsets of the plurality of portions to a plurality of nodes (i.e. second, third and forth nodes) (See Foster at least para 10 and 30). Krishnan and Foster are from the same field of distributed storage system. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Krishnan with Foster’s teaching in order to include a processor; memory, comprising: 62PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/039500US; 115531.01instructions which when executed by the processor, enable the first node to perform a method, the method comprising: divide the data into a plurality of chunks; initiating storage of a first portion of the plurality of chunks on the first node; initiates storage of a second portion of the plurality of chunks on the third node; and initiates storage of a third portion of the plurality of chunks on the fourth node, with reasonable expectation of success. The .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauer et al., US 8,015,235 disclosing distributing information about one or more groups of objects in a plurality of nodes. A first portion of group information is stored in each of the plurality of nodes. The first portion includes information about defined groups and associated group hierarchy information. A second portion of the group information is stored in each of the plurality of nodes.
Akutsu et al., US 2020/0081781 disclosing a first node group including at least three nodes is predefined in a distributed storage system. Each node of the first node group is configured to send data blocks stored in storage devices managed by the node to other nodes belonging to the first node group.

Points of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162 
10/20/2021